EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 3, lines 2 and 3, delete “about”.
Claim 9, lines 2 and 3, replace “one or more drain grooves between the first portion and the second portion of the manifold, the one or more drain grooves” with - - at least one or more drain grooves between the first portion and the second portion of the manifold, the at least one or more drain grooves - - .
Claim 12, line 2, delete every occurrence of the word “about”.
Claim 13, line 2, delete every occurrence of the word “about”.
Claim 14, line 2, delete every occurrence of the word “about”.
Allowable Subject Matter
Claims 1 and 3-17 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show a condensation manifold comprising a second portion that is nested within the first elongated channel of the first portion, the second portion and the first elongated channel provide a friction clamp that attaches an end of the flexible condensate management film to the manifold.  U.S. Patent Application Publication 2018/0106049 to Jay et al. teaches a fitting external insulation system for buildings, U.S. Patent Application Publication 2012/0175082 to Kmetovicz et al. teaches a solar heat pipe heat exchanger, U.S. Patent Application Publication 2007/0003443 to Sandell et al. teaches a thermal-cycling pipette tip and U.S. Patent Application Publication 2003/0019617 to Hoffmeister teaches a device for suspension of heating elements, but they do not teach, alone or in combination, the key claimed technical features as described in detail above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
3/20/2021